Citation Nr: 1627765	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-24 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part increased the Veteran's disability rating for PTSD from 30 percent to 50 percent, effective September 5, 2008.  New and material evidence was associated with the claims file within one year of the rating decision and therefore, the November 2008 rating decision is the appropriate rating decision on appeal.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  A March 2013 rating decision then assigned a 70 percent rating, effective September 5, 2008.  

The Veteran contends that he cannot work on a full-time basis due to his service-connected disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to a TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2016 statement from the Veteran's representative, it was indicated that the Veteran's psychiatric symptomatology has worsened, particularly in relation to depression and impaired judgment.  His last VA psychiatric examination was conducted more than three years ago in December 2012.  Moreover, review of the record provides an indication of ongoing VA treatment.  However, VA treatment records dated since July 2014 have not been associated with the claims file.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Accordingly, this claim must be remanded to associate VA treatment records dated since July 2014 and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his psychiatric disorder.  

Regarding TDIU, a May 2009 VA examination report noted that the Veteran was "gainfully employed."  After that, it appears that the Veteran was unemployed for a period of time and then he resumed part-time employment.  As of September 2014, the Veteran was employed on a part-time basis.  However, it is his contention that he cannot sustain or maintain substantially gainful employment due to his service-connected disabilities.  Upon remand, the AOJ should take appropriate measures to contact the Veteran's former employers in order to determine whether the Veteran engaged in substantially gainful employment at any time during the course of the appeal.  The AOJ should take appropriate measures to contact the employer noted in the May 2009 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment dated since July 2014.  

2.  Invite the Veteran to identify or submit any pertinent private treatment records that are not currently associated with the claims file.     

3.  Take appropriate measures to contact the Veteran's former employers to determine the extent of his employment history since September 5, 2008, including the employer discussed in the May 2009 VA examination report.  

4.  Then schedule the Veteran for a VA examination to determine the nature, extent, and severity of his psychiatric disability.  Any tests or studies deemed appropriate should be conducted.  The examiner shall fully describe the impact of the disability on his occupational and social functioning.

5.  Then, after taking any additional development deemed necessary, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



